Per Curiam.

On this application for a writ of error coram nobis, defendant submitted sworn statements that he was not represented by counsel when he pleaded guilty and when he was sentenced. The People submitted nothing to refute such statements. Accordingly, we feel constrained under the rules of law laid down by the Court of Appeals to modify the order appealed from to the extent of granting a hearing (People v. Richetti, 302 N. Y. 290, 294-295; People v. Guariglia, 303 N. Y. 338, 342-343; People v. Langan, 303 N. Y. 474, 480). The People did not oppose the granting of a hearing on defendant’s application and do not oppose it on this appeal. Of course, it will be for the judge at the hearing to pass on all questions of fact including the credibility of defendant especially in view of the passage of time and other facts commented on in the opinion herein of the learned Judge at General Sessions. Settle order.